1 Reported in 272 N.W. 380.
The defendant appeals from an order of the trial court denying her motion to have the plaintiff adjudged guilty of contempt for failure to comply with the judgment of divorce which required plaintiff to pay her $75 per month as alimony. It would extend this opinion too much to detail the evidence presented to the court upon the motion. That evidence obviously presented a question of fact for the trial court and fully justifies its denial of the motion. It certainly does not compel a finding that the plaintiff had paid the defendant less than he was reasonably able to.
The order is affirmed. *Page 489